Title: To Benjamin Franklin from David Hall, 5 March 1760
From: Hall, David
To: Franklin, Benjamin


          
            Sir,
            Philada. March 5. 1760
          
          By the Captains Friend and Lowther to London and Captain Rankin to Bristol, I sent you the first, second and third Copies of a Bill of Exchange for £200 Sterling; some of which, if not all, must have got to your Hands long before this reaches you. I am not sure whether I wrote you the Exchange of that Bill; but in case I did not, it was Fifty-two.
          
          Inclosed I now send you the first Copy of another Bill of Exchange for £200 Sterling more; which, with what I have before remitted you, since you left Philadelphia, makes in all Nineteen Hundred Forty-nine Pounds, Twelve Shillings, and Five Pence Sterling. For the Receipt of this last, you will please advise me, as usual, and give me Credit for it, when paid. The Exchange of this last Fifty-four.
          I have wrote you so often lately, and hear so seldom from you, that I have nothing new or material to say; but must own that I was a good Deal surprised, on not receiving a single Line from you by the November or December Mails into New-York, nor by the Friendship, Captain McClelland, who arrived here from London Monday last, was a Week. Your Reason for so long Silence, I am at a Loss to conceive. Wish the Fount of Brevier for the News Advertisements, (if we are to have one) was come; the old Letter is shockingly bad, and I don’t care to use the Bourjois, for the Reason I have several times given you, that it drives out so much. Wish you would send a Receipt for all the Bills sent you on a separate Piece of Paper, in your next Letter, and am Yours most sincerely
          
            D. Hall
            To Mr. Franklin.By the Wolfe, Capt. McKinly, to Dublin
          
        